Opinion by
Judge Peters :
From the facts agreed in this case, it appears -.that the sheriff was informed by an old survey of the land that the tract contained forty-five acres, and he was also informed by Norman, the principal in the debt, that there were forty-five acres of the land and that this information was in good, faith, and upon which he had a right to rely — and if it had contained the quantity as represented, the property levied on would have been more than sufficient to pay appellant’s debt.
As the law does not furnish the sheriff with the power, or the means to go on lands upon which he may levy and make surveys thereof, he must act on the 'best and most reliable information that he can otherwise obtain as to such matters, and when he has done so, he cannot be made responsible for the mistakes of others.
Judgment affirmed.